Claims 1, 3, and 5-11 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising an oil cooling apparatus for hydrostatic transmissions, the oil cooling apparatus comprising: a cooling main body coupled to a transmission case in which a hydrostatic transmission is installed; an accommodating groove formed in the cooling main body to accommodate oil; a cover unit coupled to the cooling main body to cover the accommodating groove; a supply port configured to supply the oil to the accommodating groove; a discharge port configured to discharge the oil from the accommodating groove; a plurality of guide ribs installed at positions spaced apart from each other to guide a flow direction of oil flowing along a flow path (FR) formed in the accommodating groove; a first hurdle unit coupled to at least one of the guide ribs to form a first flow region (FA1) through which the oil passes; and a second hurdle unit coupled to at least one of the guide ribs to form a second flow region (FA2) through which the oil passes, wherein, for the first flow region (FA1) to be adjacent to an inner surface (4A) of the cover unit, the first hurdle unit is formed at a position spaced apart from the inner surface (4A) in an inward direction (a direction indicated by an arrow (ID)), which is the direction from the cover unit toward the accommodating groove, wherein, in an inward-outward direction (Z-axis direction) that is parallel to each of the inward direction and an outward direction (a direction indicated by an arrow (ED)), which is opposite the inward direction (the direction indicated by the arrow (ID)), the first hurdle unit and the second hurdle unit are formed to have different lengths from each other such that the first flow region (FA1) and the second flow region (FA2) have different lengths from each other, as required by claim 1.  Shibata et al. (U.S. P.G. Publication No. 2006/0283183 A1), Onishi et al. (JP 2002250572 A), and GE et al. (U.S. Publication No. 2019/0237827 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, in an inward-outward direction (Z-axis direction) that is parallel to each of the inward direction and an outward direction (a direction indicated by an arrow (ED)), which is opposite the inward direction (the direction indicated by the arrow (ID)), the first hurdle unit and the second hurdle unit are formed to have different 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DANIEL D YABUT/Primary Examiner, Art Unit 3656